No. 04-98-00120-CV

Gloria VALERIO,
Appellant

v.

WAL-MART STORES, INC. and Catherine Culp, Manager,
Appellee

From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 94-11-33142-CV
Honorable Edward G. Aparicio, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Karen Angelini, Justice


Delivered and Filed:	September 9, 1998


DISMISSED FOR WANT OF PROSECUTION

	Appellant's brief, which was due June 19, 1998, has not been filed.  On July 24, 1998, this
court ordered appellant to show cause in writing why this appeal should not be dismissed for want of
prosecution.  Appellant did not respond.  This appeal is therefore dismissed for want of prosecution.
See Tex. R. App. P. 38.8(a)(1), 42.3(b).  Costs of appeal are taxed against appellant.

									PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions